1                                    J S -6
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11
     DINO’S CHICKEN AND BURGERS                 CASE NO. 5:17-cv-1850-JGB-KK
12   LOS ANGELES LLC, a California
     limited liability company; and ELENI       ORDER GRANTING JOINT
13   V. PANTAZIS, as Trustee of THE             STIPUILATION OF DISMISSAL
     PANTAZIS FAMILY TRUST,                     WITH PREJUDICE
14
                    Plaintiffs,
15
            v.                                   Complaint Filed: December 18, 2017
16
     DINO’S BURGERS LLC, a California
17   limited liability company; and JOHN
     PANTAZIS, an individual,
18
                    Defendants.
19
20
21
22
23
24
25
26
27
28
     WEST\284861935.1
                  ORDER GRANTING JOINT STIPUILATION OF DISMISSAL WITH PREJUDICE
1           FOR GOOD CAUSE SHOWN the Court hereby approves the parties’
2    stipulation. The entire action, including all claims stated herein against all parties, is
3    hereby dismissed with prejudice.
4
5
6     Dated: January 10, 2019                 By:
7                                                   JESUS G. BERNAL
                                                    UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                  1
                   ORDER GRANTING JOINT STIPUILATION OF DISMISSAL WITH PREJUDICE


     WEST\284861935.1
